Case: 20-1460    Document: 25     Page: 1   Filed: 06/11/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 GABRIEL M. ROBLES,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1460
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4805, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                  Decided: June 11, 2020
                  ______________________

    GABRIEL M. ROBLES, Topeka, KS, pro se.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
 MISHA PREHEIM; CHRISTINA LYNN GREGG, BRIAN D.
 GRIFFIN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
Case: 20-1460     Document: 25     Page: 2    Filed: 06/11/2020




 2                                           ROBLES   v. WILKIE



                   ______________________

     Before PROST, Chief Judge, MAYER and LOURIE, Circuit
                           Judges.
 PER CURIAM.
    Gabriel M. Robles appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) denying his petition for extraordinary relief.
 Robles v. Wilkie, No. 19-4805, 2019 WL 3806385 (Vet. App.
 Aug. 14, 2019) (“Decision”). For the reasons below, we dis-
 miss the appeal.
                        BACKGROUND
      On November 14, 2016, Robles filed at the United
 States Department of Veterans Affairs (“VA”) a claim for
 compensation pursuant to 38 U.S.C. § 1151 for a right wrist
 injury. VA denied disability compensation for the wrist
 condition. Robles filed a notice of disagreement (“NOD”) in
 which he disagreed with VA’s decision and also asserted
 entitlement to special monthly compensation (“SMC”)
 based on housebound status or need for aid and attend-
 ance. VA responded by informing Robles that his NOD was
 not valid because the SMC issues had not been previously
 presented to VA. Robles then filed another NOD in which
 he continued to disagree with the denial of disability com-
 pensation and assert entitlement to SMC. On June 8,
 2019, a VA regional office issued two Statements of the
 Case (“SOCs”). The first SOC continued denial of Robles’s
 claim for disability compensation for his wrist injury. The
 second SOC determined that Robles could not file a NOD
 regarding the SMC issues because he had not filed a claim
 for that benefit.
     In early July 2019, Robles simultaneously filed two ap-
 peals to the Board of Veterans’ Appeals (“Board”) as well
 as a petition for extraordinary relief at the Veterans Court.
 In each of his appeals to the Board, Robles wrote the
Case: 20-1460         Document: 25   Page: 3   Filed: 06/11/2020




 ROBLES   v. WILKIE                                          3



 following in lieu of a description of why he thought that VA
 decided his case incorrectly:
     This Veteran has filed a request to the United
     States Court of Appeals for Veterans Claims for
     “Extraordinary Relief” (Rule 21) to bypass this ben-
     efits process by the Veterans Administration.
 SAppx. 28, 30.
     In his petition for extraordinary relief at the Veterans
 Court, Robles made numerous allegations of misconduct by
 VA employees and expressed general disagreement with
 the June 8, 2019 SOCs. See SAppx. 12–18. The Veterans
 Court dismissed-in-part and denied-in-part. As it per-
 tained to Robles’s allegations of misconduct by VA employ-
 ees, the Veterans Court dismissed the petition for lack of
 jurisdiction. Decision, 2019 WL 3806385, at *1 (citing 38
 U.S.C. § 7252(a)). As it pertained to Robles’s claims for VA
 benefits, the Veterans Court denied the petition because
 Robles does not lack adequate alternative means to attain
 the desired relief and therefore is not entitled to extraordi-
 nary relief. Id. (citing Cheney v. U.S. Dist. Court, 542 U.S.
367, 380–81 (2004)). Robles appealed.
                            DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We may review a decision by the Veterans
 Court concerning whether to grant a petition for extraordi-
 nary relief when it raises a non-frivolous legal question.
 See Beasley v. Shinseki, 709 F.3d 1154, 1158 (Fed. Cir.
 2013); see also 38 U.S.C. § 7292(a). “In conducting such a
 review, we do not interfere with the [Veterans Court’s] role
 as the final appellate arbiter of the facts underlying a vet-
 eran’s claim or the application of veterans’ benefits law to
 the particular facts of a veteran’s case.” Beasley, 709 F.3d
 at 1158; 38 U.S.C. § 7292(d)(2).
Case: 20-1460    Document: 25       Page: 4   Filed: 06/11/2020




 4                                            ROBLES   v. WILKIE



     Here, the Veterans Court applied its own jurisdictional
 statute to dismiss the allegations in Robles’s petition that
 do not relate to any Board decision regarding a claim for
 benefits. See Decision, 2019 WL 3806385 (citing 38 U.S.C.
 § 7252(a)). And the court applied Supreme Court precedent
 to deny Robles’s attempt to bypass the Board and the es-
 tablished appellate procedure for his claims. See id. (citing
 Cheney, 542 U.S. 367 and 38 U.S.C. § 7104(a)). Accord-
 ingly, because Robles has not identified a non-frivolous le-
 gal question, we have no basis to reverse the Veterans
 Court’s decision.
                        CONCLUSION
     We have considered Robles’s remaining arguments, but
 we find them unpersuasive. Thus, the appeal is dismissed.
                        DISMISSED
                            COSTS
     No costs.